Citation Nr: 0519283	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  96-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of the surgical 
removal of a neuroma in the left ear with hearing loss.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected status post removal of a 
left acoustic neuroma with surgical scars.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected facial paralysis and left 
eye closed with gold weight.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from April 1985 to January 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
of the RO.  

In June 2000, the veteran testified at a hearing before the 
undersigned.

In February and September 2000 and in August 2003, the Board 
remanded the case to the RO for further development.  

The Board notes that service connection was initially granted 
for status post removal of a left acoustic neuroma with 
surgical scars, facial paralysis, left eye closed with gold 
weight to which it assigned a 30 percent evaluation.  This is 
the issue that was initially on appeal.  

By October 2004 rating decision, the RO granted service 
connection, and thereby a separate evaluation, for left 
facial paralysis, left eye closed with gold weight to which 
it assigned a 20 percent evaluation.  

As the later was part of the original issue on appeal, the 
Board will consider the propriety of the 20 percent 
disability evaluation.  



FINDINGS OF FACT

1.  The service-connected surgical residuals of the left 
acoustic neuroma with hearing disability is shown to be 
manifested by a Level XI hearing acuity; Level I hearing 
acuity is demonstrated in the nonservice-connected right ear.  

2.  The service-connected surgical residuals of the left 
acoustic neuroma is shown to be manifested by a long scar 
surrounding the left ear that is only partially covered by 
hair and is minimally discolored and elevated; the overall 
disability picture is shown to more nearly approximate that 
of exceptionally repugnant deformity when disfiguring effects 
of the left-sided facial paralysis to include the left eye 
being closed with a gold weight are considered.  

3.  The service-connected surgical residual of the left 
acoustic neuroma with the left eye closed with a gold weight 
is shown to be manifested by a disability picture that more 
nearly approximates that of complete paralysis of the facial 
nerve.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected surgical residuals of 
the acoustic neuroma in the left ear on the basis of hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.87 including 
Diagnostic Code 6209-6100 (1998, 2004).  

2.  The criteria for the assignment of a 50 percent rating, 
but no higher, for the service-connected surgical residuals 
of the acoustic neuroma in the left ear on the basis of 
surgical scars and disfigurement have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a including Diagnostic Code 7800 (2001, 2004).  

3.  The criteria for the assignment of a rating of 30 percent 
for the service-connected surgical residuals of the acoustic 
neuroma in the left ear on the basis of facial paralysis with 
the left eye closed with a gold weight have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a including Diagnostic Code 8207 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by the October 1995 Statement of the Case, a 
February 2002 letter, the June 2002 Supplemental Statement of 
the Case, and the October 2004 Supplemental Statement of the 
Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought.  

Via the February 2002 letter and October 2004 Supplemental 
Statement of the Case, the veteran has been advised regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

By March 1995 rating decision, the RO granted service 
connection for facial nerve paralysis with left eye 
involvement and assigned a 30 percent evaluation.  The RO 
also granted service connection for acoustic neuroma with 
left ear hearing loss and assigned a 10 percent evaluation.  

On July 1995 VA audiologic examination, results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
110
110
110
110
110

His speech recognition was that of 100 percent correct in the 
right ear and no percent correct in the left.  The examiner 
diagnosed normal right ear hearing and profound left ear 
sensorineural hearing loss.  

On July 1995 VA scars examination, the examiner noted the 
history of acoustic neuroma and keloids and hypertrophic 
scars secondary to surgery performed in August 1993 to treat 
the acoustic trauma.  The veteran reported having occasional 
itching in the area.  

On examination, the examiner observed flesh-colored firm 
nodules in a linear pattern in the pre and post-auricular 
area of the left ear.  The diagnosis was that of hypertrophic 
scars secondary to surgery.  

In a February 2000 written statement, the veteran's wife 
indicated that the effect of the veteran's facial paralysis 
was very noticeable.  The veteran had trouble keeping food in 
his mouth and drinking from a glass.  

He also had to place weight on the left eye in order that it 
close.  He had to use artificial tears and wear sunglasses to 
avoid discomfort and vision loss.  

On a March 2000 VA examination, the examiner noted a 
semicircular scar behind the left ear secondary to resection.  
The examiner diagnosed a normal skin examination with scars.  

On May 2000 VA medical examination, the cranial nerves were 
normal except for a left seventh nerve palsy of the 
peripheral type with weakness of both the upper and lower 
face.  There was also left ear deafness.  

The veteran was noted to be oriented timed three, and his 
speech was normal.  The examiner diagnosed left seventh, 
eighth, and second division of the fifth crania nerve deficit 
secondary to surgery for left acoustic neuroma.  

On a May 2000 VA examination, the examiner noted a circular 
10-inch surgical scar around the left ear.  It was well 
healed and without keloid formation.  

The veteran complained of having left cheek numbness, a 
symptom that resulted from paralysis of the seventh cranial 
nerve.  

Regarding the scar, there was no tenderness, but there was 
some adherence with underlying tissue.  The texture of the 
scar was rough.  There was no ulceration or breakdown of the 
skin.  There was a slight elevation that was partially 
covered by hair.  There was no edema, inflammation or keloid 
formation.  

The scar was productive of some disfigurement, particularly 
below the left ear, which was pale as compared to the 
surrounding skin.  The examiner diagnosed paralysis of the 
seventh cranial nerve, a scar around the left ear, and a scar 
on the left upper eyelid.  The latter was reddish and one 
inch in length and was not said to be a residual of surgery.  

At his June 2000 hearing, the veteran testified that he was 
"permanently deaf" in the left ear and heard nothing at all 
in that ear.  He further indicated that a hearing aid would 
not serve to correct his left ear hearing loss.  

On October 2000 VA scars examination, the examiner described 
the veteran's left ear scar as a quarter inch in width and 
approximately six inches in length.  The scar began at the 
top of the left ear and curved around the back of the ear.  
The scar was noted to be nontender and mobile.  

On a May 2003 VA examination, the examiner noted the 
veteran's medical history of having had a left acoustic 
neuroma removed in 1993.  Several days later, he underwent a 
graft from the seventh to the twelfth cranial nerve on the 
left to improve left facial paralysis.  

Several months thereafter, a gold weight was inserted into 
the left upper eyelid to aid closure.  There was left-sided 
facial weakness with no movement of the forehead.  His smile 
did not extend to the left, and the left eyelid was shut 
almost fully due to the gold weight.  The ears appeared 
normal.  

There was a slight bulge on the left eyelid due to the gold 
weight.  The examiner diagnosed left ear hearing loss, left 
facial paralysis, and scarring on the left side of the head 
and neck.  

On a May 2003 VA examination, the post surgical scar about 
the veteran's left ear was described as being one-millimeter 
wide and extending from the top of the ear to two centimeters 
below the left earlobe.  The scar was almost entirely flat 
and had normal color, and there was no feeling of tissue loss 
on palpation.  The scar did not effect the veteran's 
mobility.  

On January 2003 VA audiologic examination, hearing was 
assessed as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
10
0
8
LEFT
105
105
105
105
105

His speech recognition scores were those of 100 percent 
correct on the right and no percent correct on the left.  


Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors that 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

However, the Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  


Residuals of the surgical removal of a neuroma in the left 
ear
with a loss of hearing.

The service-connected surgical removal of a neuroma in the 
left ear with hearing loss has been rated 10 percent 
disabling under the provisions of Diagnostic Code 6209-6100.  
38 C.F.R. § 4.87; see also 38 C.F.R. § 4.20.  

Diagnostic Code 6209 pertains to benign neoplasms of the ear 
(other than skin only) and is to be rated under impairment of 
function.  Id.  

During the pendency of this appeal, effective June 10, 1999, 
VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for service-connected defective hearing, the 
Schedule established 11 auditory acuity levels designated 
from level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (effective prior to June 10, 1999).  

Under the regulations in effect on June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).  

Pursuant to VAOPGCPREC 3-2000, the Board can only apply the 
new criteria on and after the effective date of that new 
regulation.  The Board notes that the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered.  Specifically, the pertinent regulations do 
not contain any substantive changes that affect this 
particular case, but add certain provisions that were already 
the practice of VA. 38 C.F.R. § 4.85.  

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Therefore, the Board will apply the old version of the 
regulation for the period prior to the effective date of the 
change, which is June 10, 1999 and will apply the revised 
version from June 10, 1999, the effective date of the change.  
See VAOPGCPREC 3-2000.  

As set out hereinabove, the results of VA audiologic 
examination in July 1995 show a 110 average decibel loss in 
the left ear and no percent correct speech discrimination 
score for the left ear, which, when applied to Table VI and 
Table VIA of 38 C.F.R. § 4.85 (1998), result in a numeric 
designation of Level XI hearing loss in the left ear.  See 
also 38 C.F.R. § 4.86 (1998) (detailing regulations for 
exceptional levels of hearing loss).  

Because the veteran does not have service-connected right ear 
hearing loss, a numeric designation of I is applied.  
38 C.F.R. § 4.85(f), Table VI.  By applying the numeric 
designation of Level I in the right ear and Level XI in the 
left ear to Table VII in 38 C.F.R. § 4.85 (1998), a 10 
percent evaluation for the veteran's service-connected 
hearing loss is assigned.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998).  

The results of audiologic examination in January 2003 were 
consistent with the above.  The veteran demonstrated an 
average 105 decibel loss and zero percent correct speech 
discrimination score measured for the left ear, which, when 
applied to Table VI and Table VIA results in a numeric 
designation of Level XI in the left ear.  38 C.F.R. §§ 4.85, 
4.86 (2004).  

The veteran does not have service-connected right ear hearing 
loss, which militates in favor of a numeric designation of 
Level I right ear hearing loss.  38 C.F.R. § 4.85(f) (2004).  

By applying the numeric designation of Level XI in the left 
ear and Level I in the right ear to Table VII, a 10 percent 
evaluation for hearing loss is assigned. 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

The assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Thus, although the veteran believes his left ear hearing 
acuity has been severely diminished, it must be concluded 
that the evidence as a whole does not warrant a disability 
evaluation in excess of the 10 percent evaluation on the 
basis of service-connected hearing loss during the entire 
course of the appeal.  38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6209-6100 (1998, 2004); Fenderson, supra.  

The Board has not identified a diagnostic code which is more 
appropriate than the one under which the veteran has been 
rated.  See Butts, supra.  


Status post removal of a left acoustic neuroma
with surgical scars and disfigurement.

The service-connected status post removal a left acoustic 
neuroma with surgical scars has been rated 30 percent 
disabling by the RO under the provisions of Diagnostic Code 
7800.  

The rating criteria for skin disorders, to include scars, 
were revised in July 2002, during the pendency of this 
appeal.  See 67 Fed. Reg. 49490-49599 (July 31, 2002).  The 
revisions in these criteria are effective from August 30, 
2002.  

Pursuant to VAOPGCPREC 3-2000, the Board can only apply the 
new criteria on and after the effective date of that new 
regulation.  Therefore, the Board will apply the old version 
of the regulation for the period prior to the effective date 
of the change, which is August 30, 2002 and will apply the 
revised version from August 30, 2002, the effective date of 
the change.  See VAOPGCPREC 3-2000.  

According to the rating criteria in effect prior to August 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001), scars 
of the head, face or neck that are slightly disfiguring are 
rated noncompensably disabling and if moderately disfiguring 
are 10 percent disabling.  Higher ratings under Diagnostic 
Code 7800 may be warranted if disfiguring scars of the head, 
face or neck are severe in nature, especially if producing a 
marked or unsightly deformity of the eyelids, lips or 
auricles (30 percent) or if complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement (50 percent).  

A Note to Diagnostic Code 7800 provides that when in addition 
to tissue loss and cicatrisation there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

The Board notes that words such as "moderate" and "marked" 
are not defined in the Schedule.  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988), 871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.  In any 
event, rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to render an "equitable and 
just" decision.  38 C.F.R. § 4.6 (2004).  

Under the old criteria, a 50 percent evaluation is for 
application in this case.  Although the veteran's left ear 
surgical scars have not been described as an exceptionally 
repugnant deformity, the veteran's scar is long, surrounds 
the left ear, and is only minimally covered by hair.  

In additional, the veteran is shown to have disfigurement 
related to the facial paralysis that, along with the residual 
scarring, serves to produce an overall disability picture 
that is more nearly consistent with that of exceptional 
repugnant deformity.  This is the highest evaluation 
available under this provision.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  

Pursuant to the revised criteria for Diagnostic Code 7800 
which are currently in effect with respect to disfigurement 
of the head, face, or neck, an 80 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement (see below for 
description).  

A 50 percent rating can be assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004)

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: A scar five or more inches (13 
or more centimeters (cm.)) in length; a scar at least one-
quarter inch (0.6 cm.) wide at the widest part; the surface 
contour of the scar is elevated or depressed on palpation; 
the scar is adherent to underlying tissue; the skin is hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); there is underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); or, the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Tissue loss of the auricle is to be 
rated under Diagnostic Code 6207.  See Id.  

The Board concludes that an 80 percent evaluation is not 
warranted under these new criteria.  No loss of tissue has 
been associated with post surgical scarring, there is no 
gross distortion or asymmetry of three or more paired sets of 
features, and the veteran does not have six characteristics 
of disfigurement.  

However, the service-connected disability picture is more 
nearly productive of four such characteristics of 
disfigurement.  They are: a scar that is shown to be five or 
more inches in length, to be at least a quarter inch wide at 
its widest, to have some depression, and to have some minimal 
adherence to underlying tissue.  

The Board concludes, in light of the foregoing, that the 
veteran's surgical scars about the left ear have not 
fluctuated materially in severity during the course of this 
appeal, and a staged rating is not warranted.  Fenderson, 
supra.  Thus, no more than a 50 percent evaluation is 
warranted at any time during the course of the appeal.  Id.  

The Board notes that the veteran's disability was rated under 
Diagnostic Code 8207-7800.  An evaluation under Diagnostic 
Code 7800 alone is more appropriate.  The former was in 
effect when the veteran's neurologic and skin disabilities 
were rated under one Diagnostic Code as residuals of surgery.  

Now that the neurologic and dermatologic residuals are rated 
separately, Diagnostic Code 7800 alone is most appropriate 
for the evaluation of the veteran's facial scars that do not 
entailing neurologic implications.  Massey, supra; Butts, 
supra; Pernorio, supra.  


Left facial paralysis and left eye closed 
with gold weight.

The veteran's service-connected left facial paralysis and 
left eye closed with gold weight has been rated 20 percent 
disabling by the RO under the provisions of Diagnostic Code 
8207.  38 C.F.R. § 4.124a.  

Diagnostic Code 8207 pertains to facial paralysis.  Id.  
Under Diagnostic Code 8207, a 10 percent evaluation is 
warranted where there is moderate, incomplete paralysis.  A 
20 percent evaluation is warranted where there is severe, 
incomplete paralysis.  

A 30 percent evaluation, the maximum available, is warranted 
where there is complete paralysis.  Evaluation of paralysis 
is dependent upon relative loss of innervation of facial 
muscles.  

The veteran unquestionably suffers from left facial paralysis 
that causes difficulty in chewing, smiling and drinking from 
a glass.  His eye requires a gold weight in order to have it 
stay shut.  

Accordingly, the Board finds that the service-connected 
disability picture more nearly approximates one of complete 
paralysis of the facial nerve.  

These symptoms do not appear to have fluctuated materially 
during the course of the appeal.  As such, a staged rating 
need not be discussed as a 30 percent should be assigned for 
the entire period of the appeal.  Fenderson, supra.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected residuals of the surgical removal of a 
neuroma in the left ear with hearing loss is denied.  

An initial evaluation of 50 percent for the service-connected 
status post removal of a left acoustic neuroma with surgical 
scars is granted, subject to the regulations governing the 
disbursement of VA benefits.  

An initial evaluation of 30 percent for the service-connected 
left facial paralysis and closed eye with gold weight is 
granted, subject to the regulations governing the 
disbursement of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


